Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to application 16/687,965, which was filed 11/19/19. Claims 1-17 are pending in the application and have been considered.

Foreign Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.


Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Selecting a Second Conversation Topic When Determining a First Conversation Topic is Not Appropriate.


Claim Objections
In claim 9, line 1, should “A interaction” be “An interaction”?
In claim 17 line 8, should “second conversation topic” be “a second conversation topic?”  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 9-13, and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kahan et al. (10,762,903).

Consider claim 1, Kahan discloses a computer-implemented interaction control method (method for conversational recovery during a conversation with a user, Col 1 lines 46-48) comprising: determining, based on a first requirement, a first category from one or more categories estimated from each of a plurality of pieces of information input by a user (ranking the possible components/domains for a user input data, and generating message data comprising a question asking whether the user wants an experience associated with the highest ranked domain/component, Col 22 lines 43-50); selecting, based on the determined first category, a first conversation topic for interaction with the user from conversation topics (determining that “Katy Perry” from music domain matches several possible topics, and ranking “news” highest, Col 23 lines 33-53); executing, by using the first conversation topic, 

Consider claim 9, Kahan discloses an interaction control system (system for conversational recovery, Col 1 lines 29-32) comprising: one or more memories (memory 906, Col 35 lines 60-62); and one or more processors coupled to the one or more memories (one or more processors, Col 35 lines 58-60) and the one or more processors configured to: perform, based on a first requirement, determination of a first category from one or more categories estimated from each of a plurality of pieces of information input by a user (ranking the possible components/domains for a user input data, and generating message data comprising a question asking whether the user wants an experience associated with the highest ranked domain/component, Col 22 lines 43-50), select, based on the determined first category, a first conversation topic for interaction with the user from conversation topics (determining that “Katy Perry” from music domain matches several possible topics, and ranking “news” highest, Col 23 lines 33-53), execute, by using the first conversation topic, the interaction with the user via a user 

Consider claim 17, Kahan discloses computer-implemented interaction control method (method for conversational recovery during a conversation with a user, Col 1 lines 46-48) comprising: selecting, based on information input by a user, a first conversation topic from a plurality of conversation topics (determining that “Katy Perry” from music domain matches several possible topics, and ranking “news” highest, Col 23 lines 33-53); determining, based on other information input by the user in response to an interaction process executed based on the first conversation topic, whether the first conversation topic is appropriate (if the user answer includes a simple negative response, the highest ranked component/domain was not desired, Col 23 lines 11-15); selecting, when determining that the first conversation topic is not appropriate, second conversation topic from the plurality of conversation topics based on the other information (determining new intent data from the feedback, Col 28 lines 4-5, for example that the user wants to play music by Katy Perry instead of hear news, Col 28 lines 9-10); and 

Consider claim 2, Kahan discloses the first requirement indicates highest accuracy (the highest ranked domain/component, Col 22 lines 43-50), and the determination of the first category includes: acquiring the one or more categories from the plurality of pieces of information by using a first learning model for estimating a category from information (NER component uses a machine learning model, Col 15 lines 27-31, for recognizing a performer), and selecting, as the first category, a category estimated with highest accuracy from the acquired one or more categories (e.g. Katy Perry, Col 23 lines 33-53). 

Consider claim 3, Kahan discloses: detecting that the first conversation topic is inappropriate when a latest conversation topic is different from the first conversation topic (for example, hearing news versus playing music, Col 13 lines 25-33) wherein the second requirement indicates second highest accuracy, and the determining of the second category includes selecting, as the second category, a category estimated with the second highest accuracy from the one or more categories estimated by the first learning model (CR engine generates new message data comprising an inquiry asking if the user wants the experience associated with the second highest ranked component/domain, Col 23 lines 11-15). 

Consider claim 4, Kahan discloses: detecting that the first conversation topic is inappropriate when a latest conversation topic is different from the first conversation topic wherein the selecting of the second conversation topic includes: estimating, based on an order of categories including the second category, an interaction scenario by a second learning model (determining new intent data from the feedback, Col 28 lines 4-5, for example that the user wants to play music by Katy Perry instead of 

Consider claim 5, Kahan discloses: when detecting that the first conversation topic is appropriate in accordance with the result of the interaction executed by using the first conversation topic, estimating, based on an order of the one or more categories including the first category, a next category by a learning model (trained models for NLU, Col 15 lines 1-14), providing the user, via the user interface, with a content corresponding the next category (after the story is completed, asking whether the user wants to hear music by Katy Perry, Col 23 lines 60-62). 

Consider claim 10, Kahan discloses the first requirement indicates highest accuracy (the highest ranked domain/component, Col 22 lines 43-50), and the determination of the first category includes: acquiring the one or more categories from the plurality of pieces of information by using a first learning model for estimating a category from information (NER component uses a machine learning model, Col 15 lines 27-31, for recognizing a performer), and selecting, as the first category, a category estimated with highest accuracy from the acquired one or more categories (e.g. Katy Perry, Col 23 lines 33-53). 

Consider claim 11, Kahan discloses the one or more processors is configured to detect that the first conversation topic is inappropriate when a latest conversation topic is different from the first conversation topic (for example, hearing news versus playing music, Col 13 lines 25-33), the second requirement indicates second highest accuracy, and the determination of the second category includes selecting, as the second category, a category estimated with the second highest accuracy from the one 

Consider claim 12, Kahan discloses the one or more processors is configured to detect that the first conversation topic is inappropriate when a latest conversation topic is different from the first conversation topic, and the selection of the second conversation topic includes: estimating, based on an order of categories including the second category, an interaction scenario by a second learning model (determining new intent data from the feedback, Col 28 lines 4-5, for example that the user wants to play music by Katy Perry instead of hear news, Col 28 lines 9-10, estimating that the user wants the experience associated with the second highest ranked component/domain based on it being second ranked, Col 23 lines 11-15), and selecting, as the second conversation topic, a conversation topic including the interactions scenario (e.g. “do you want me to play music by Katy Perry”, Col 28 lines 9-10). 

Consider claim 13, Kahan discloses the one or more processors is configured to: when detecting that the first conversation topic is appropriate in accordance with the result of the interaction executed by using the first conversation topic, estimate, based on an order of the one or more categories including the first category, a next category by a learning model (trained models for NLU, Col 15 lines 1-14), and provide the user, via the user interface, with a content corresponding the next category (after the story is completed, asking whether the user wants to hear music by Katy Perry, Col 23 lines 60-62). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kahan et al. (10,762,903) in view of Bharat et al. (8,126,865).

Consider claim 6, Kahan discloses when detecting that the first conversation topic is appropriate in accordance with the result of the interaction executed by using the first conversation topic, acquiring information from a device in accordance with the first category, and providing the user with the information (providing a trending news story from a news component, Col 2 lines 63-67). 
Kahan does not specifically mention acquiring information from an external device in accordance with the first category, and providing the user with the information.
Bharat discloses acquiring information from an external device in accordance with the first category, and providing the user with the information (news content retrieved from a server, Col 1 lines 42-44).



Consider claim 14, Kahan discloses the one or more processors is configured to: when detecting that the first conversation topic is appropriate in accordance with the result of the interaction executed by using the first conversation topic, acquire information from a device in accordance with the first category, and provide the user with the information (providing a trending news story from a news component, Col 2 lines 63-67).
Kahan does not specifically mention acquiring information from an external device in accordance with the first category, and providing the user with the information.
Bharat discloses acquiring information from an external device in accordance with the first category, and providing the user with the information (news content retrieved from a server, Col 1 lines 42-44).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kahan by acquiring information from an external device in accordance with the first category, and providing the user with the information for reasons similar to those for claim 6.

Claims 7, 8, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kahan et al. (10,762,903) in view of Nakano et al. (2014/0156276).


Kahan does not specifically mention generating learning data in which the plurality of pieces of information are treated as an explanatory variable and in which the first category estimated with the highest accuracy is treated as an objective variable; and updating the learning model by using the generated learning data. 
Nakano discloses generating learning data in which a plurality of pieces of information are treated as an explanatory variable and in which a category is treated as an objective variable (learning and evaluation, [0052], explanatory and objective variables of the learning function, [0027-0028]) and updating the learning model by using the generated learning data (learning and evaluation, [0052]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kahan by generating learning data in which the plurality of pieces of information are treated as an explanatory variable and in which the first category estimated with the highest accuracy is treated as an objective variable; and updating the learning model by using the generated learning data in order to improve the dialog system by using various pieces of information other than voice recognition result, as suggested by Nakano ([0006]).

Consider claim 8, Kahan discloses: learning data in which the order of the one or more categories including the first category is treated as a variable and in which a category estimated from another information input by the user during the interaction are provided is treated as a variable (NER component uses a machine learning model, Col 15 lines 27-31, for recognizing a performer, the highest ranked domain/component, Col 22 lines 43-50, such as Katy Perry, determining new intent data from 
Kahan does not specifically mention generating learning data in which the order of the one or more categories including the first category is treated as an explanatory variable and in which a category estimated from another information input by the user during the interaction are provided is treated as an objective variable; and updating the learning model by using the generated learning data.
Nakano discloses generating learning data in which a plurality of pieces of information are treated as an explanatory variable and in which a category is treated as an objective variable (learning and evaluation, [0052], explanatory and objective variables of the learning function, [0027-0028]) and updating the learning model by using the generated learning data (learning and evaluation, [0052]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kahan by generating learning data in which the order of the one or more categories including the first category is treated as an explanatory variable and in which a category estimated from another information input by the user during the interaction are provided is treated as an objective variable; and updating the learning model by using the generated learning data for reasons similar to those for claim 7.

Consider claim 15, Kahan discloses the one or more processors is configured to:  learn data which in the plurality of pieces of information are treated as a variable and in which the first category estimated with the highest accuracy is treated as a variable (NER component uses a machine learning model, Col 15 lines 27-31, for recognizing a performer, the highest ranked domain/component, Col 22 lines 43-50, such as Katy Perry).
Kahan does not specifically mention generating learning data in which the plurality of pieces of information are treated as an explanatory variable and in which the first category estimated with the 
Nakano discloses generating learning data in which a plurality of pieces of information are treated as an explanatory variable and in which a category is treated as an objective variable (learning and evaluation, [0052], explanatory and objective variables of the learning function, [0027-0028]) and updating the learning model by using the generated learning data (learning and evaluation, [0052]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kahan by generating learning data in which the plurality of pieces of information are treated as an explanatory variable and in which the first category estimated with the highest accuracy is treated as an objective variable; and updating the learning model by using the generated learning data for reasons similar to those for claim 7.

Consider claim 16, Kahan discloses: the one or more processors is configured to:  learn data in which the order of the one or more categories including the first category is treated as a variable and in which a category estimated from another information input by the user during the interaction are provided is treated as a variable (NER component uses a machine learning model, Col 15 lines 27-31, for recognizing a performer, the highest ranked domain/component, Col 22 lines 43-50, such as Katy Perry, determining new intent data from the feedback, Col 28 lines 4-5, for example that the user wants to play music by Katy Perry instead of hear news, Col 28 lines 9-10).
Kahan does not specifically mention generating learning data in which the order of the one or more categories including the first category is treated as an explanatory variable and in which a category estimated from another information input by the user during the interaction are provided is treated as an objective variable; and updating the learning model by using the generated learning data.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kahan by generating learning data in which the order of the one or more categories including the first category is treated as an explanatory variable and in which a category estimated from another information input by the user during the interaction are provided is treated as an objective variable; and updating the learning model by using the generated learning data for reasons similar to those for claim 7.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
20190237068  Canim discloses customizing responses to users in automated dialogue systems
20050278180 O’Neill discloses conducting a dialog
20140163959  Hebert discloses a multi-domain natural language processing architecture
20160042735 Vibbert discloses dialog flow management in hierarchical task dialogs
10,733,982 Grupen discloses multi-directional dialog in which the user changes their mind (see Col 45 lines 1-18)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jesse Pullias whose telephone number is 571/270-5135. The examiner can 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Andrew Flanders can be reached on 571/272-7516. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Jesse S Pullias/
Primary Examiner, Art Unit 2655                                    01/13/22